Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 1 of 6 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Yvette Monique Montoya
12
13
                            UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                               WESTERN DIVISION
16
17 Yvette Monique Montoya,                Case No.:
18
                   Plaintiff,             COMPLAINT FOR DAMAGES
19
20         vs.                            FOR VIOLATIONS OF:
                                           1. THE FAIR DEBT COLLECTION
21
     Access Capital Services Inc.,         PRACTICES ACT; AND
22                                         2. THE ROSENTHAL FAIR DEBT
                        Defendant.         COLLECTION PRACTICES ACT
23
24                                        JURY TRIAL DEMANDED
25
26
27
28
Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 2 of 6 Page ID #:2



 1         Plaintiff, Yvette Monique Montoya (hereafter “Plaintiff”), by undersigned
 2
     counsel, brings the following complaint against Access Capital Services Inc.
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and violations of the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Arcadia, California, and is a
21
     “person” as defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Fresno, California, and is a
26
27 “person” as the term is defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 3 of 6 Page ID #:3



 1          7.    Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
            9.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
            10.   Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21          11.   At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25          12.   Within the past year, Defendant initiated efforts to collect a debt from
26
     Plaintiff.
27
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 4 of 6 Page ID #:4



 1         13.      On or about March 9, 2020, Defendant left a voicemail on Plaintiff’s
 2
     answering system wherein it failed to state that it was a debt collector calling in an
 3
 4 attempt to collect a debt.
 5         14.      Defendant’s actions caused Plaintiff a significant amount of stress and
 6
     frustration.
 7
 8
                                             COUNT I
 9
10     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
11
12         15.      Plaintiff incorporates by reference all of the above paragraphs of this
13 complaint as though fully stated herein.
14
        16. The FDCPA was passed in order to protect consumers from the use of
15
16 abusive, deceptive and unfair debt collection practices and in order to eliminate such
17
     practices.
18
           17.      Defendant attempted to collect a debt from Plaintiff and engaged in
19
20 “communications” as defined by 15 U.S.C. § 1692a(2).
21
           18.      Defendant used false, deceptive, or misleading representations or means
22
23 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
24         19.      Defendant in communicating with Plaintiff, failed to disclose that it was a
25
     debt collector and that the communication was an attempt to collect a debt, in
26
27 violation of 15 U.S.C. § 1692e(11).
28


                                                  4
                                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 5 of 6 Page ID #:5



 1         20.    The foregoing acts and/or omissions of Defendant constitute violations of
 2
     the FDCPA, including every one of the above-cited provisions.
 3
 4         21.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 5 violations.
 6
 7                                         COUNT II
 8
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
 9                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
10
           22.    Plaintiff incorporates by reference all of the above paragraphs of this
11
12 complaint as though fully stated herein.
13         23.    The Rosenthal Act was passed to prohibit debt collectors from engaging
14
     in unfair and deceptive acts and practices in the collection of consumer debts.
15
16         24.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
17
     seq., in violation of Cal. Civ. Code § 1788.17.
18
           25.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
19
20 violations.
21
22                                 PRAYER FOR RELIEF
23         WHEREFORE, Plaintiff prays for judgment against Defendant for:
24
                  A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
25
26                B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
27                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
28


                                                5
                                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-05964-JFW-RAO Document 1 Filed 07/02/20 Page 6 of 6 Page ID #:6



 1             D. Statutory damages of $1,000.00 for knowingly and willfully committing
 2
                  violations pursuant to Cal. Civ. Code § 1788.30(b);
 3
 4             E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
 5                § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
 6
               F. Punitive damages; and
 7
 8             G. Such other and further relief as may be just and proper.
 9
10                TRIAL BY JURY DEMANDED ON ALL COUNTS
11
12
13 DATED: July 2, 2020                        TRINETTE G. KENT

14                                           By: /s/ Trinette G. Kent
15                                           Trinette G. Kent, Esq.
                                             Lemberg Law, LLC
16                                           Attorney for Plaintiff,
17                                           Yvette Monique Montoya
18
19
20
21
22
23
24
25
26
27
28


                                              6
                                                          COMPLAINT FOR DAMAGES
